
	
		II
		112th CONGRESS
		1st Session
		S. 957
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2011
			Mr. Boozman (for himself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  provision of rehabilitative services for veterans with traumatic brain injury,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Traumatic Brain Injury
			 Rehabilitative Services’ Improvements Act of 2011.
		2.Rehabilitative
			 services for veterans with traumatic brain injury
			(a)Rehabilitation
			 services in plans for rehabilitation and reintegrationSection
			 1710C of title 38, United States Code, is amended—
				(1)in subsection
			 (a)(1), by inserting before the semicolon the following: with the goal
			 of maximizing the individual’s independence and quality of life;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting after improving the following: (and sustaining
			 improvement in);
						(ii)by
			 inserting behavioral, after cognitive;
						(iii)by
			 inserting and mental health after functioning;
			 and
						(iv)by
			 inserting , quality of life, after
			 independence;
						(B)in paragraph (2),
			 by inserting rehabilitative services and before
			 rehabilitative components; and
					(C)in paragraph
			 (3)—
						(i)by
			 striking treatments the first place it appears and inserting
			 services; and
						(ii)by
			 striking treatments and the second place it appears; and
						(3)by adding at the
			 end the following new subsection:
					
						(h)Rehabilitative
				services definedFor purposes of this section, and sections 1710D
				and 1710E of this title, the term rehabilitative services
				includes—
							(1)rehabilitative
				services, as such term is defined in section 1701 of this title;
							(2)services (which
				may be of ongoing duration) to sustain, and prevent loss of, functional gains
				that have been achieved; and
							(3)any other services
				or supports that may contribute to maximizing an individual’s independence and
				quality of
				life.
							.
				(b)Rehabilitation
			 services in comprehensive program for long-Term
			 rehabilitationSection 1710D(a) of such title is amended—
				(1)by inserting
			 and rehabilitative services (as defined in section 1710C of this
			 title) after long-term care; and
				(2)by striking
			 treatment.
				(c)Rehabilitation
			 services in authority for cooperative agreements for use of non-Department
			 facilities for rehabilitationSection 1710E(a) of such title is
			 amended by inserting , including rehabilitative services (as defined in
			 section 1710C of this title), after medical
			 services.
			(d)Technical
			 amendmentSection 1710C(c)(2)(S) of such title is amended by
			 striking opthamologist and inserting
			 ophthalmologist.
			
